                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 21-cv-02574-SVK
                                   8                    Plaintiff,
                                                                                            ORDER DENYING DEFENDANTS’
                                   9             v.                                         AMENDED ADMINISTRATIVE
                                                                                            MOTION FOR RELIEF FROM
                                  10     HOA NGUYEN FAMILY LLC, et al.,                     GENERAL ORDER 56
                                  11                    Defendants.                         Re: Dkt. No. 17
                                  12          Before the Court is Defendants’ amended administrative motion requesting relief from
Northern District of California
 United States District Court




                                  13   the requirements of General Order 56 (“GO 56”). Dkt. 17. According to Defendants, they have
                                  14   removed or otherwise remedied each of the barriers to access alleged in Plaintiff’s Complaint.

                                  15   They therefore ask to be “relieved from the mediation and other requirements of General Order

                                  16   No. 56” and be allowed “to proceed with a motion to dismiss and/or motion for summary

                                  17   judgment” on Plaintiff’s claims.

                                  18          The Court DENIES Defendants’ request to be relieved of the requirements of GO 56. If

                                  19   the parties agree that the claims for injunctive relief have been resolved, they may stipulate to

                                  20   forego the joint site inspection and move directly to settlement discussions. If Plaintiff does not

                                  21   agree that the claims for injunctive relief have been resolved, Defendants can file a motion for

                                  22   summary judgment and then ask for relief from particular GO 56 requirements. However, in the

                                  23   current posture of this case, the GO 56 requirements remain in place.

                                  24          SO ORDERED.

                                  25   Dated: June 3, 2021

                                  26

                                  27
                                                                                                     SUSAN VAN KEULEN
                                  28                                                                 United States Magistrate Judge
